Title: To Benjamin Franklin from the Comtesse Conway, 27 March 1779
From: Conway, Françoise-Antoinette-Jeanne Langlois du Bouchet, comtesse de
To: Franklin, Benjamin


mon cher papa
ce 27. mars 1779
Je ne puis vous exprimer Combien je suis fachée d’être La Cause innocente, du désagrement que vous èprouvés, pour avoir voulu m’obliger en La personne de mr mullens; ce n’est que d’aprés ses instances que je vous ai engagé à reparer Les pertes qu’il a faites dans sa traversée, et lorsque je lui ai remis La petite lettre de change de votre part je lui ai dit que ce n’etoit pas au nom du Congrés, mais de votre poche que partoit cette Legere somme pour L’aider et que vous L’aviés donnè purement pour moi il m’en parrut trés Content, et je vous assure que ce n’est pas de son propre mouvement qu’il vous en a fait La remise, C’est par ordre de ses superieurs: Lorsqu’il m’en a parlé je lui ai dit que j’etois au désespoir de mettre meslée de ses affaires, et que je me broullerois avec lui s’il n’etoit pas un ami de mon mari, j’ai crû cher papa qu’il étoit moins malhonnette de vous rendre moi même votre billet que de vous Le Laisser renvoÿer par mr mullens. Mon mari m’a grondè, de m’être chargée de cette Commission ce n’est pas de son aveu que son ami vous a êcrit; et quand aux propos que vous croÿés que mr mullens a tenus, je puis vous jurer que ce n’est pas en ma présence, et que mon mari le désaprouveroit fort d’en tenir; il pense que pour des désagrements particuliers un officier ne doit jamais décrier la puissance qu’il a servie avec tant de zèle; à son premier moment libre, il aura L’honneur de vous voir, et moi mon cher papa j’irai bientôt déjeuner avec vous, et vous prier de me Conserver Le titre et L’amitié de pere que je mèritte par mes sentimens inviolables
votre fille Conway
 
Addressed: Monsieur / Monsieur franklin ministre / plenipotentiaire des Etats unis de / l’amérique / A passi
Notation: Made Conway.
